Citation Nr: 9919787	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  97-14 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for pneumonia.

2.  Entitlement to service connection for bilateral ankle 
sprains.

3.  Entitlement to service connection for a left hand 
disorder.

4.  Entitlement to service connection for a right hand 
disorder.

5.  Entitlement to service connection for a right shoulder 
disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and his brother



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which granted service connection for 
right patellofemoral syndrome, shin splints, and status post 
tibial stress fracture and reaction and for left 
patellofemoral syndrome, shin splints, and status post tibial 
stress fracture and reaction (claimed as "both knees, shin 
splints, stress fracture") and assigned a 10 percent rating 
for each of these disabilities; and which denied service 
connection for hearing loss; for refractive error (claimed as 
"vision"); for pneumonia, for a stomach disorder; for 
bilateral ankle sprains (claimed as "both ankles"); for 
allergic conjunctivitis; for a nervous condition (claimed as 
"nerves"); for a right hand disorder; for a left hand 
disorder; and for a right shoulder disorder.

In order for the Board to have jurisdiction over a claim, the 
veteran must appeal it to the Board by filing a timely notice 
of disagreement with the rating decision denying the claim 
and by filing a timely substantive appeal after a statement 
of the case is issued.  38 U.S.C.A. § 7105(a), (c), (d) (West 
1991) ("Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished . . . ."); 38 C.F.R. 
§ 20.200 (1998); Roy v. Brown, 5 Vet. App. 554, 555 (1993); 
cf. Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) 
(Archer, J., concurring) ("The claimant, in order to perfect 
an appeal to the BVA, 'should set out specific allegations of 
error of fact or law, such allegations related to specific 
items in the statement of the case.'") (quoting 38 U.S.C. 
§ 7105(d)); 38 C.F.R. § 20.202 (1998) ("Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination, or determinations, being 
appealed.").  In this regard, the veteran has perfected an 
appeal to the Board of the denial of the claims for service 
connection for pneumonia; for bilateral ankle sprains 
(claimed as "both ankles"); for a right hand disorder; for 
a left hand disorder; and for a right shoulder disorder.

A hearing was held on March 11, 1999, in San Juan, Puerto 
Rico, before Joaquin Aguayo-Pereles, a member of the Board 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991) and who is 
rendering the determination in this case.

With regard to the claim for a nervous condition (claimed as 
"nerves"), the veteran stated on his VA Form 9 that he 
disagreed with the RO's interpretation of his claim as being 
one for a mental or psychiatric disorder, and he further 
testified before the Board in March 1999 that by claiming 
service connection for "nerves" he did not mean to claim 
service connection for a mental or psychiatric disorder, and 
he made clear at the hearing that he did not wish to pursue 
that claim on appeal to the Board.  See Transcript of March 
1999 Board Hearing at 3.  Accordingly, the Board considers 
the claim for service connection for a nervous condition as 
withdrawn by the veteran from appeal before the Board.  
38 C.F.R. § 20.204(c) (1998).

Instead, the veteran explained at the March 1999 hearing that 
he wished to claim service connection for a disorder of the 
nervous system or a neurological disorder that he believes 
may have been caused by exposure to chemicals in service.  
This claim has not been adjudicated by the RO, is not 
presently before the Board on appeal, and is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran currently has 
pneumonia or that he currently has a respiratory disability 
that is the result of pneumonia in service.

2.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran has a current 
bilateral ankle disability or that a current bilateral ankle 
disability, if any, is the result of a disease or injury, 
including ankle sprains, sustained in service.

3.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran currently has a 
left hand disorder or that a current left hand disorder, if 
any, is the result of a disease or injury sustained in 
service.

4.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran currently has a 
right hand disorder or that a current right hand disorder, if 
any, is the result of a disease or injury sustained in 
service.

5.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran currently has a 
right shoulder disorder or that a current right shoulder 
disorder, if any, is the result of a disease or injury 
sustained in service.


CONCLUSION OF LAW

The claims for service connection for pneumonia; for 
bilateral ankle sprains; for a left hand disorder; for a 
right hand disorder; and for a right shoulder disorder are 
not well grounded, and therefore there is no statutory duty 
to assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 3.304 (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131 (West 
1991); see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 
7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 
143 (1992).  The veteran has the burden to bring evidence to 
render plausible the existence of the disability for which he 
is claiming service connection in order to establish a well 
grounded claim.  Until he does, the VA does not have the duty 
to assist him in developing facts pertinent to his claim, 
including assisting him by affording him a medical 
examination at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); see Grivois v. Brown, 6 Vet. App. 136, 139-40 (1994) 
(noting that "implausible claims should not consume the 
limited resources of the VA and force into even greater 
backlog and delay those claims which . . . require 
adjudication.").

Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service-connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible, i.e., 
meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, competent 
lay evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.


Pneumonia.

The veteran claimed on his VA Form 9 substantive appeal that 
he was diagnosed in March 1993 at a service department 
hospital with pneumonia and that since then he feels a sharp 
pain in his lung when he runs.  Service medical records 
reflect that the veteran was treated in service in March 1993 
for right lower lobe pneumonia, a viral upper respiratory 
infection, and cold symptoms.  Chest x-rays conducted in May 
1995 and March 1996 were normal.

VA pulmonary function tests conducted in October 1996 
reflected normal findings.  On an October 1996 VA Trachea and 
Bronchi examination report, the doctor recorded the history 
of the episode of pneumonia in service and noted that the 
veteran "has not had any recurrence since hospitalized for 
one week at the time."  Objective findings pertaining to the 
chest showed symmetric expansions with lungs clear to 
auscultation and percussion.  The diagnosis was "no 
significant respiratory disease found on this examination."

No medical evidence has been presented or secured in this 
case to render plausible a claim that the veteran currently 
has pneumonia or that he currently has a respiratory 
disability that is the result of pneumonia in service.  
Accordingly, the Board concludes that the claim for service 
connection for pneumonia is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

Bilateral Ankle Sprains (Claimed As "Both Ankles").

Service medical records reflect that the veteran was treated 
in service bilateral ankle sprains.  A July 1994 x-ray of the 
ankles was normal.

An October 1996 VA bone scan reflected inflammatory changes 
suggested in both ankle joints.  An October 1996 VA x-ray 
reflected normal findings pertaining to the ankles.  On an 
October 1996 VA Joints examination report, the examiner noted 
no muscle atrophy of the ankles.  Moreover, there was full 
range of motion of the ankles and normal muscle strength of 
the ankles.  The doctor reviewed the findings of the October 
1996 bone scan and x-rays, and the diagnosis was no joint 
pathology found in the ankles.

No medical evidence has been presented or secured to render 
plausible a claim that the veteran has a current bilateral 
ankle disability or that a current bilateral ankle 
disability, if any, is the result of a disease or injury, 
including ankle sprains, sustained in service.  Accordingly, 
the Board concludes that the claim for service connection for 
a bilateral ankle disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

Right And Left Hand Disorders.

Service medical records reflect no complaints or findings 
relevant to a right or left hand disorder.  On an October 
1996 VA Hand, Thumb, and Fingers examination, the veteran 
reported no trauma to the hands.  There were no anatomical 
defects of the hands.  The veteran was able to touch, with 
the tip of both thumbs, the tip of all the fingers of both 
hands.  He was also able to touch with the tip of all the 
fingers of both hands, the median transverse fold of the palm 
of both hands.  Muscle strength was 5/5 which was normal.  
There was no muscle atrophy of any muscles of either hand.  
He had full range of motion of both hands.  The examiner 
noted under diagnosis, "Negative Orthopedic Hand Examination 
on today's exam[ination]."

No medical evidence has been presented or secured in this 
case to render plausible a claim that the veteran currently 
has a left hand disorder or that a current left hand 
disorder, if any, is the result of a disease or injury 
sustained in service.  No medical evidence has been presented 
or secured to render plausible a claim that the veteran 
currently has a right hand disorder or that a current right 
hand disorder, if any, is the result of a disease or injury 
sustained in service.  Accordingly, the Board concludes that 
the claims for service connection for a left hand disorder 
and for a right hand disorder are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


For A Right Shoulder Disorder.

Service medical records reflect no complaints of findings 
relevant to a right shoulder disorder.  An October 1996 VA x-
ray report pertaining to the right shoulder showed normal 
findings.  On an October 1996 VA examination report, the 
examiner recorded a history of a trauma to the right shoulder 
in March 1993 "with a mattress to the right shoulder against 
the wall".  The veteran reported pain in both shoulders when 
running.  On physical examination, there was no swelling, 
instability, muscle atrophy, or deformity of the right 
shoulder.  The veteran had full range of motion of the right 
shoulder.  The examiner reviewed the x-ray findings and noted 
that the x-ray findings were normal.  The diagnosis was no 
joint pathology of the right shoulder.

No medical evidence has been presented or secured to render 
plausible a claim that the veteran currently has a right 
shoulder disorder or that a current right shoulder disorder, 
if any, is the result of a disease or injury sustained in 
service.  Accordingly, the Board concludes that the claim for 
service connection for a right shoulder disorder is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

Section 5103(a) Obligations.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claims for service 
connection well grounded.  See also Epps v. Brown, 9 Vet. 
App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).


ORDER

Service connection for pneumonia; for bilateral ankle 
sprains; for a left hand disorder; for a right hand disorder; 
and for a right shoulder disorder are denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

